Citation Nr: 0842261	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-40 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a left shoulder 
injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for residuals of a 
right foot injury.

5.  Entitlement to service connection for nerves, 
characterized as a tremor.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served a period of initial active duty for 
training (IADT) from April 1991 to October 1991 and a period 
of active duty from May 2002 to June 2003.  He has additional 
service in the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran has sought entitlement to 
service connection for a disability he listed as nerves.  
However, upon development of the claim, the veteran is not 
seeking service connection for a psychiatric disorder, rather 
he seeking service connection for a tremor that has 
developed. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran had service in the Alabama Army National Guard 
(ALARNG) from March 1991 to March 1997.  He served a period 
of initial active duty for training (IADT) from April 1991 to 
October 1991.  He later served on active duty from May 2002 
to June 2003.

Evidence of record clearly demonstrates that the veteran has 
had some type of status with the ALARNG after March 1997.  
However, his personnel records have not been obtained to 
establish that service.  The records are required to 
determine his status for active duty, active duty for 
training, and inactive duty for training.  

The veteran's military occupational specialty (MOS) during 
his period of service from 1991 to 1997 was as a helicopter 
mechanic.  His MOS during his period of active duty was as 
power generator equipment repairman.

The evidence of record also shows that the veteran has been 
assigned to a Special Forces unit since at least December 
1999.  This was his unit at the time he was called to active 
duty in May 2002.  He reported on his VA Form 21-526, 
Veteran's Application for Compensation or Pension, in July 
2004, that he was not a current member of the National Guard 
but that he had been assigned to a guard unit within the last 
two years.  The veteran's status since 1997 must be verified 
and all personnel records relating to his military service 
must be requested.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  VA must also afford 
due consideration to the places, types, and circumstances of 
a veteran's service as demonstrated by his records, the 
official history of the organization in which the veteran 
served, service treatment records (STRs), and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2008); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2008).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

The veteran testified at a hearing at the RO in September 
2007.  He described how he had suffered several injuries to 
include his back, left knee, and left shoulder, while 
performing parachute jumps.  He also described receiving 
treatment from civilian sources, sometimes after referral by 
his unit.  However, no additional records were identified or 
provided by the veteran.  He did testify that he thought they 
would be included in his military records.

The veteran described how he injured his left shoulder during 
airborne training.  He said he was treated at the Army 
hospital at Fort Benning, Georgia.  His arm was placed in a 
sling and he returned to his National Guard unit.  He said he 
experienced an exacerbation of the injury and was sent by his 
unit to a specialist.  This was where he learned he had 
fractured his clavicle.  The veteran also said that he had a 
nerve wrapped around and damaged and that was why he had 
could feel tingling in the fingers in his left hand.  He 
thought he was treated at Brookwood Hospital but was not 
sure.

The veteran's STRs document a left shoulder injury while 
parachuting in December 2000.  Army records report the 
veteran was on ACDUTRA at the time.  The Board notes that the 
veteran was treated at Brookwood Hospital for residuals of a 
right foot injury in December 2002 and those records are in 
the claims folder but there is nothing of record for the left 
shoulder from a civilian source.

The veteran also testified that he recalled one jump in 
particular where he experienced pain and stiffness in his 
back a day after the jump.  He said he made the jump just 
before he was deployed to Afghanistan on a weekend drill.  He 
did not seek treatment at the time.  

The STRs do not document any evaluation or referrals for any 
type of follow-up, except for the right foot injury in 
December 2002.  There is no mention of treatment for the left 
shoulder, beyond the initial injury, and no treatment related 
to the back.  The veteran's complete National Guard medical 
records must be requested.

The veteran was afforded VA examinations in November 2004.  
He was diagnosed with arthralgia of the left shoulder, right 
foot, left knee, and history of lower back injury.  X-rays of 
the left shoulder, right foot, and left knee were negative.  
Pain alone is not a disability.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  

The veteran must provide, or identify evidence that can be 
obtained to show current disorders.  The current disorders 
must be related to his military service, whether it be active 
duty, ACDUTRA, or INACDUTRA as required by the applicable 
statutes and regulations.  

The veteran was also afforded a VA examination in regard to 
his back disorder.  The examiner did opine that he believed 
the veteran's degenerative joint disease (DJD) of the lumbar 
spine was related to the veteran's parachute jumps in 
service.  However, additional personnel records are required 
to support the veteran's contentions.  His DD 214 for his 
period of active duty did not list a parachute badge as one 
of his military awards.  The only objective evidence of 
record of the veteran parachuting during a qualifying period 
of service at this time is the injury report for the left 
shoulder and that would involve one jump.  Additional 
evidence of his parachute activity during the required 
service periods would support his claim.

Finally, the issues involving service connection for a back 
disorder and left knee disorder were not raised by the 
veteran at the time of his claim in July 2004.  Accordingly, 
they were not addressed by the RO when the notice letter 
required by the Veterans Claims Assistance Act of 2000 was 
sent to the veteran in July 2004.  The veteran must be 
provided notice regarding his back and left knee claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) are fully 
complied with and satisfied.  This would 
include addressing the issues involving 
the back and left knee.  See also 38 
C.F.R. § 3.159 (2008).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
appellant that are not already of record.  

3.  The veteran should be contacted and 
requested to provide complete information 
on all dates of service with the ALARNG.  
The RO should make requests for his 
complete personnel and medical records to 
the appropriate agency.  

4.  After undertaking any other 
development deemed appropriate, to 
include any additional examinations that 
may become necessary based on additional 
evidence added to the record, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


